                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                                                    USDC SDNY
                                                     New York, New York 10007       DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                     March 19, 2020                 DOC #:
   BY ECF                                                                           DATE FILED: 03/19/2020

   The Honorable Valerie E. Caproni

                                                           MEMO ENDORSED
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

       Re:   United States v. Jonathan Burgos et al., 20 Cr. 189 (VEC)
                                                             182
   Dear Judge Caproni:

          The Government respectfully writes regarding defendant Tyrone Howard in the
   above-captioned case. During his presentment on or about February 6, 2020, Mr. Howard
   consented to detention without prejudice toward a future bail application. The Government
   and defense counsel for Mr. Howard have conferred and have reached a joint proposed bail
   package for the Court’s consideration.

          The parties propose that Mr. Howard be released on a bond with the following
   conditions, once all conditions are met: $50,000 personal recognizance bond, co-signed
   by two financial responsible persons; pretrial supervision as direction by the Pretrial
   Services Office; travel restricted to the Southern and Eastern Districts of New York;
   surrender all travel documents and make no new applications; seek or maintain verifiable
   employment; possess no firearms, weapons, or other destructive devices; drug treatment
   and testing as directed by Pretrial Services; and no contact with co-defendants or any
   witnesses except in the presence of counsel.

        The Government respectfully requests that the Court endorse this letter motion.
   However, if the Court would like to hold a bail hearing, the parties respectfully request that



                   Application GRANTED.

                   SO ORDERED.               Date: 03/19/2020




                   HON. VALERIE CAPRONI
                   UNITED STATES DISTRICT JUDGE
                                                                              Page 2


such hearing take place telephonically. The parties are available on Friday, March 20,
2020 at the Court’s convenience for such a hearing.


                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                             By: ______________________
                                                 Juliana N. Murray
                                                 Assistant United States Attorney
                                                 (212) 637-2314

cc:    David Greenfield, Esq. (via ECF)
